Citation Nr: 1445314	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder, to include as secondary to service-connected status post Graves' disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to March 1984.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for bipolar disorder.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claim.

In April 2014, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a July 2014 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with her claims folder.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA psychiatric examination was conducted in January 2007 to assess the nature and etiology of the Veteran's claimed psychiatric disability and she was diagnosed as having bipolar disorder II.  The examiner noted that it was unclear as to the onset of this disease and that some of the Veteran's psychiatric problems were possibly related to her service-connected hypothyroidism.  However, he did not otherwise provide any specific opinion as to whether the current psychiatric disability was related to service or was caused or aggravated by the service-connected hypothyroidism.  Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records (including any appraisals of her performance) may contain information relevant to her claim of service connection for a psychiatric disability.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's Official Military Personnel File.

Evidence associated with the Veteran's claims file, including a September 2005 letter from the Social Security Administration (SSA), indicates that she was in receipt of SSA disability benefits for an unspecified disability.  The Veteran has alluded to the fact that such benefits are due to her psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Additionally, the Veteran reported on an October 2011 "Authorization and Consent to Release Information" form (VA Form 21-4142) and during the July 2014 hearing that she had received treatment for her psychiatric disability at the VA Medical Center in San Francisco, California (VAMC San Francisco) until November 2008, at the VA Outpatient Clinic in Beaumont, Texas (VAOPC Beaumont) since September 2008, and the VA Medical Center in Palo Alto, California (VAMC Palo Alto).  The most recent VA treatment records in the claims file from VAMC San Francisco are dated to January 2008.  Also, there are no treatment records from VAOPC Beaumont or VAMC Palo Alto in the claims file.  There are no additional treatment records among the Veteran's paperless records in VBMS or the Virtual VA system.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the Veteran reported during the July 2014 hearing that she had received relevant treatment at the Betty Ford Clinic.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the Betty Ford Clinic.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.
Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (2013). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File, including all appraisals of her performance.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, Graves' disease, and hypothyroidism from VAMC San Francisco dated from January 2008 through the present, from VAMC Palo Alto, and from VAOPC Beaumont; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Ask the Veteran to complete an authorization for VA to obtain all records of her treatment for a psychiatric disability, Graves' disease, and hypothyroidism from the Betty Ford Clinic.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.  All such notification must be documented in the claims file.

6.  After all efforts have been exhausted to obtain any service personnel records, any records from the SSA, and any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since December 2004), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused (in whole or in part) by the Veteran's service-connected status post Graves' disease with hypothyroidism?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated (made chronically worse) by the Veteran's service-connected status post Graves' disease with hypothyroidism?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since December 2004 and all instances of treatment for psychiatric problems in the Veteran's service treatment records (including the May 1980 and February 1984 treatments for increased nervousness, anxiety, and stress).  

The examiner is advised that although the Veteran has at times reported a lifetime history of psychiatric problems, she was presumed sound at service entrance.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent psychiatric symptoms in service, her symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

8.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

